DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims
Claims 1-2, 4-8, 11, and 13-24 are currently pending.
Claims 1, 4-5, 7-8, 11 are amended.
Claims 13-24 are newly added.
Claims 3, 9, 10 and 12 are canceled.
Response to Arguments
Applicant’s arguments, see page 10, filed 01/25/2022, with respect to the specification objections have been fully considered and are persuasive.  The title objection has been withdrawn per applicant’s amendment to the title.
Applicant’s arguments, see page 11-13, filed 01/25/2022, with respect to the 103 rejections have been fully considered and are persuasive.  The 103 rejections of claims 1-2, 4-8 11 and 13-24 has been withdrawn per applicant’s amendments.

Allowable Subject Matter
Claims 1-2, 4-8, 11 and 13-24 are allowed.
The following is an examiner’s statement of reasons for allowance:
Maurer US5184107 discloses a low cost piezoresistive pressure transducer utilizing premolded elastomeric seals in which at least one seal is electrically conductive. A piezoresistive stress sensitive element in the form of a diaphragm of semiconductor material having a thickened 
However, Maurer fails to disclose the housing comprises: a body portion comprising a sensor housing portion and an electrical connector portion; a disc portion comprising a disc-shaped main portion and an inlet port that extends from a first side of the main portion; and a base ring portion comprising an annular wall and a base wall that spans a portion of the interior space defined by the annular wall, wherein the sensor housing portion comprises a recess for receiving the pressure transducer sandwiched between the elastomeric connector and the gasket, wherein the disc portion is connectable to the body portion via a snap-fit connection that compresses the pressure transducer between the gasket and the elastomeric connector and places the pressure transducer in fluid communication with an exterior of the housing via an opening in the gasket and the inlet port; wherein the base wall includes an opening shaped and sized to receive the inlet port of the disc portion, and the annular wall includes a first extension that shields the inlet port, and a second extension that shields the electrical connector portion, wherein the base ring portion is configured to have a snap-fit connection with the disc portion to complete the assemblage of the body portion, disc portion, and base ring portion to form the pressure sensor, and wherein the base ring portion is configured to facilitate connecting the pressure sensor to the door panel by inserting the inlet port through an opening in the door panel and twisting the pressure sensor to lock the pressure sensor onto the door panel.
Ramsay US20160061682 discloses a crash pressure sensor assembly includes a housing and an inlet arm extending from the housing, the inlet arm having a through bore. The housing is 
However, Ramsay fails to disclose the housing comprises: a body portion comprising a sensor housing portion and an electrical connector portion; a disc portion comprising a disc-shaped main portion and an inlet port that extends from a first side of the main portion; and a base ring portion comprising an annular wall and a base wall that spans a portion of the interior space defined by the annular wall, wherein the sensor housing portion comprises a recess for receiving the pressure transducer sandwiched between the elastomeric connector and the gasket, wherein the disc portion is connectable to the body portion via a snap-fit connection that compresses the pressure transducer between the gasket and the elastomeric connector and places the pressure transducer in fluid communication with an exterior of the housing via an opening in the gasket and the inlet port; wherein the base wall includes an opening shaped and sized to receive the inlet port of the disc portion, and the annular wall includes a first extension that shields the inlet port, and a second extension that shields the electrical connector portion, wherein the base ring portion is configured to have a snap-fit connection with the disc portion to complete the assemblage of the body portion, disc portion, and base ring portion to form the pressure sensor, and wherein the base ring portion is configured to facilitate connecting the 
Prior arts such as Maurer and Ramsay made available do not teach, or fairly suggest, the housing comprises: a body portion comprising a sensor housing portion and an electrical connector portion; a disc portion comprising a disc-shaped main portion and an inlet port that extends from a first side of the main portion; and a base ring portion comprising an annular wall and a base wall that spans a portion of the interior space defined by the annular wall, wherein the sensor housing portion comprises a recess for receiving the pressure transducer sandwiched between the elastomeric connector and the gasket, wherein the disc portion is connectable to the body portion via a snap-fit connection that compresses the pressure transducer between the gasket and the elastomeric connector and places the pressure transducer in fluid communication with an exterior of the housing via an opening in the gasket and the inlet port; wherein the base wall includes an opening shaped and sized to receive the inlet port of the disc portion, and the annular wall includes a first extension that shields the inlet port, and a second extension that shields the electrical connector portion, wherein the base ring portion is configured to have a snap-fit connection with the disc portion to complete the assemblage of the body portion, disc portion, and base ring portion to form the pressure sensor, and wherein the base ring portion is configured to facilitate connecting the pressure sensor to the door panel by inserting the inlet port through an opening in the door panel and twisting the pressure sensor to lock the pressure sensor onto the door panel.
Hence the best prior art of record fails to teach the invention as set forth in claims 1-2, 4-8, 11 and 13-24 and the examiner can find no teaching of the specific invention, nor reasons .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIGEL H PLUMB whose telephone number is (571)272-8886. The examiner can normally be reached Monday-Friday 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 

/NIGEL H PLUMB/Examiner, Art Unit 2855                                                                                                                                                                                                        
/LISA M CAPUTO/Supervisory Patent Examiner, Art Unit 2855